Exhibit 10.3A

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into as of February 15, 2013, by and among
LIFELOCK, INC., a Delaware corporation (the “Company”), and CHRIS POWER (the
“Executive”).

RECITALS

WHEREAS, the Company and the Executive are parties to that certain Second
Amended and Restated Employment Agreement, dated as of September 14, 2012 (the
“Employment Agreement”). Unless otherwise indicated, all capitalized terms
herein shall have the meanings assigned to them in the Employment Agreement; and

WHEREAS, pursuant to Section 8.9 of the Employment Agreement, the Employment
Agreement may not be modified or amended other than by an agreement in writing
signed by both parties thereto; and

WHEREAS, the Company and the Executive believe that it is in their mutual best
interests to amend the Employment Agreement pursuant to the provisions contained
herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

1. Amendment to Section 2.4 of the Employment Agreement. Section 2.4 of the
Employment Agreement is hereby amended and restated in its entirety to read:

2.4 Relocation.

(a) Relocation Expenses. Upon the submission of reasonable and satisfactory
supporting documentation by the Executive consistent with the expense
reimbursement policy of the Company, the Company shall reimburse the Executive
for all reasonable expenses actually paid or incurred by the Executive in the
course of relocating Executive and his family and their household belongings
from Denver, Colorado to Phoenix, Arizona, including the shipment of household
goods (including two vehicles), one round-trip air transportation for the
Executive and his family to look for a home in the Phoenix, Arizona metropolitan
area, and one one-way air transportation for the Executive and his family to
move to the Phoenix, Arizona metropolitan area.

(b) Temporary Living Expenses. During the term of the Executive’s employment
with the Company hereunder, upon the submission of reasonable and satisfactory
supporting documentation by the Executive consistent with the expense
reimbursement policy of the Company, the Company shall reimburse the Executive
for (i) temporary living expenses in the Phoenix, Arizona metropolitan area and
(ii) one round-trip, coach airplane ticket per week for the Executive to travel
between Phoenix, Arizona and Denver, Colorado, and related reasonable expenses
such as transportation to and from the airport and parking at the airport, in an
aggregate amount not to exceed

 

1



--------------------------------------------------------------------------------

$4,500 per month. The reimbursement obligations of the Company under this
Section 2.4(b) shall expire no later than the earlier of (x) the Relocation Date
and (y) December 31, 2013.

(c) Relocation Incentive. To incentivize the Executive to relocate his permanent
residence and domicile to, and to reside on a full-time basis in, the greater
Phoenix, Arizona metropolitan area before December 31, 2013, upon the date of
the Executive’s delivery of satisfactory evidence to the CEO no later than
December 31, 2013 that the Executive has relocated his permanent residence and
domicile to, and resides on a full-time basis in, the greater Phoenix, Arizona
metropolitan area (such date of relocation, the “Relocation Date”), the
Executive’s then current Base Salary shall be increased by 2.5% effective as of
the first payroll period following the Relocation Date; provided that the
Relocation Date has occurred by December 31, 2013 and the Executive is employed
with the Company on the Relocation Date.

(d) Taxes. The reimbursements set forth in this Section 2.4 shall be subject to
applicable withholding and other taxes.

2. Effect of this Amendment. Except as expressly amended hereby, the Employment
Agreement shall continue in full force and effect in accordance with the
provisions thereof.

3. Governing law. All issues concerning this Amendment shall be governed by and
construed in accordance with the laws of the state of Arizona, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
state of Arizona or any other jurisdiction) that would cause the application of
the law of any jurisdiction other than the state of Arizona.

4. Counterparts. This Amendment may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this First
Amendment to Second Amended and Restated Employment Agreement as of the day and
year first above written.

 

LIFELOCK, INC. By:  

/s/ Todd Davis

  Todd Davis, Chairman and Chief Executive Officer EXECUTIVE

/s/ Chris Power

CHRIS POWER